NUMBER 13-08-00563-CV


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG




IN RE: JANET RAE LOEHR



On Petition for Writ of Mandamus and Writ of Prohibition.



MEMORANDUM OPINION

Before Chief Justice Valdez and Justices Rodriguez and Garza

Per Curiam Memorandum Opinion (1)


 On October 1, 2008, relator, Janet Rae Loehr, filed a petition seeking a writ of
mandamus and writ of prohibition ordering the trial court to set aside a post-judgment order
in a divorce case.  Relator further filed a motion for emergency relief and abatement of the
trial court proceedings.  That same day, the Court dismissed as moot the motion for
emergency relief and requested that the real party in interest, Roland Loehr, file a response
to the petition within ten days. (2)  The response was duly filed on October 14, 2008.  
	The Court, having examined and fully considered the petition for writ of mandamus
and for writ of prohibition and the response thereto, is of the opinion that relator has not
shown herself entitled to the relief sought.  Accordingly, the petition for writs of mandamus
and prohibition is DENIED.  See Tex. R. App. P. 52.8(a). 


									PER CURIAM

Memorandum Opinion delivered and 
filed this 15th day of October, 2008.
  

 
1.  See Tex. R. App. P. 52.8(d) ("When denying relief, the court may hand down an opinion but is not
required to do so."); Tex. R. App. P. 47.4 (distinguishing opinions and memorandum opinions).
2.  Relator also sought emergency relief in her appeal of the trial court's judgment in appellate cause
13-08-00380-CV.  In that matter, the Court granted the motion, in part, and stayed the trial court's temporary
order of September 26, 2008, and denied the motion, in part, as to all other relief requested by appellant.